Exhibit 10.02(a)
Schedule identifying agreements substantially identical to
 
the form of Agreement filed as Exhibit 10.02 hereto
 
 
 



 
Subscribed Capital of ACM Research (Shanghai), Inc. 
 
Investor
 
Purchase Price (RMB)
 
 
Capital (%)
 
Hai Feng Investment Holding Limited
  1,538,461.54 
  0.413%
Jiaxing Haitong Xuchu Equity Investment Fund Partnership (Limited Partnership)
  2,307,692.31 
  0.619%
Shanghai GP Lingang Hi-tech Fund Partnership (Limited Partnership)
  1,923,076.92 
  0.516%
Wuxi Taihu Guolian Emerging Industry Investment Enterprise (Limited Partnership)
  1,923,076.92 
  0.516%
XinGang (Shanghai) Management Consulting Limited Partnership
  727,115.38 
  0.195%
XinShi (Shanghai) Management Consulting Limited Partnership
  1,781,923.08 
  0.478%
XinWei (Shanghai) Management Consulting Limited Partnership
  4,756,153.85 
  1.276%

 
 
 
